Citation Nr: 1244119	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  05-18 928	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an eye disorder other than vitreous detachment and floaters, claimed as defective vision, including for bilateral cataracts, right eye astigmatism, left eye mild hypermetropic astigmatism, and bilateral presbyopia.

REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran had honorable, active military service from July 1974 to July 1977 and from August 1981 to August 1984.  He had additional service from August 1984 to February 1989 but received an other than honorable discharge.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from March and September 2004 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board subsequently, in February 2011, granted the Veteran's claim of entitlement to service connection for tinnitus, thereby resolving that claim.  The Appeals Management Center (AMC) in Washington, DC, also issued a decision later in February 2011 implementing that grant and assigning the highest possible rating of 10 percent for the tinnitus retroactively effective from November 13, 2003, the date of receipt of this claim.  See 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260; Smith v. Nicholson, 19 Vet. App. 63 (2005), aff'd Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Board also determined there was new and material evidence and, therefore, reopened the Veteran's previously denied claims for service connection for headaches and an eye disability claimed as defective vision.  But rather than immediately readjudicating these claims on their underlying merits, the Board instead then proceeded to remand these and all remaining claims to the RO via the AMC for further development and consideration.  The additional development of these remaining claims included providing the Veteran appropriate VA compensation examinations to clarify current diagnoses and for medical nexus opinions regarding the etiologies of these remaining disorders the Veteran had claims concerning.

In an August 2012 decision since issued, on remand, the AMC granted the claims for service connection for headaches, vitreous detachment and floaters claimed as defective vision, and for a dental disability claim as loss of a tooth.  The grant of service connection for the headaches and loss of a tooth constitutes a complete grant of these claims, so they are no longer before the Board as the Veteran, if he elects to, must separately appeal the "downstream" issues of the ratings and effective dates assigned for these disabilities.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

Although the AMC concluded otherwise, however, the grant of service connection for vitreous detachment and floaters constitutes only what amounts to a partial grant of the Veteran's claim for service connection for an eye disability, as the award did not include several other eye disorders that also have been diagnosed.  See March 2011 VA examination report and July 2010 private medical opinion.  Therefore, this claim for an eye disability has been recharacterized to both (1) exclude the disabilities already determined to be service connected and (2) incorporate all remaining eye disorders that have been diagnosed.  See Young v. Shinseki, 25 Vet. App. 201, 202 (2012) (explaining that the scope of a claim for service connection includes all diagnoses that the evidence indicates may be the cause of the symptoms alleged by the Veteran); Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (noting that a claimant does "not file a claim to receive benefits only for a particular diagnosis, but for the affliction suffered and holding that a single claim for disability compensation can encompass more than one condition).

This issue of entitlement to service connection for an eye disability, however, to the extent involving these other diagnosed disorders of bilateral cataracts, right eye astigmatism, left eye mild hypermetropic astigmatism, and bilateral presbyopia, requires still further development before being decided on appeal.  So the Board is again remanding this claim, to the extent it concerns these remaining eye disorders, to the RO via the AMC.

The Board, however, is going ahead and deciding the claim for bilateral hearing loss, which is the only claim the AMC addressed in the most recent September 2012 supplemental statement of the case (SSOC), owing to the fact that the AMC apparently considered the grant of service connection for the vitreous detachment and floaters to have been a complete, not just partial, grant of the claim for eye disability.


FINDING OF FACT

Based on the probative medical and other evidence of record, it is as likely as not the Veteran developed bilateral hearing loss as a result of head and acoustic trauma during his military service, which already has been conceded as the source or cause of his already service-connected tinnitus.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss is due to injury incurred during his active military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Here, however, the Board need not discuss whether there has been VCAA compliance because this claim for service connection for hearing loss is being granted, in full.  So even if, for the sake of argument, there has not been compliance with these duty-to-notify-and-assist provisions, this would ultimately be inconsequential and, thus, amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing such error but, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this particular instance inasmuch as the requested benefit is being awarded, regardless.

The Veteran claims that he suffers from bilateral hearing loss, worse in his left ear than in his right, as a result of his service as a gunner in light infantry and other units during his active military service.  See June 2010 Board hearing transcript.  There also is suggestion his hearing loss also may be related to head trauma he sustained in service, so not just acoustic trauma to his ears, considering his long history of competitive boxing in the military.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see also, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In order to establish service connection, the evidence must show:  (1) the current existence of the claimed disability or, at the very least, provide indication the Veteran has had it at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, nexus or linkage between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  


Certain chronic diseases like organic diseases of the nervous system, such as sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service, absent affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

As specifically concerning this claim for hearing loss, the threshold for normal hearing is from 0 to 20 decibels, so higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  However, according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish entitlement to service connection, however, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge for sensorineural hearing loss, in particular, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159. 


A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity, i.e., permanency, of disease or injury in service and, in turn, link the current disability to service.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).


When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  As held in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  To this end, however, the Board must determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis if (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  A lay witness is competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

But once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency, consistency with the other evidence of record, the demeanor of the witness if oral testimony is given, self-interest, and possible bias.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006))); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons and bases for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, excepting determinations to which the clear and unmistakable evidence standard applies, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, resolving all reasonable doubt in the Veteran's favor, a hearing loss disability according to the standards of 38 C.F.R. § 3.385 is shown by the evidence of record.  At the time of the Board's February 2011 remand of this claim, the report of an October 2004 VA audiological evaluation was of record showing a diagnosis of asymmetric hearing loss, described as normal hearing through 3000 Hertz with a mild high-frequency sensorineural hearing loss on the right and mild to severe sloping sensorineural hearing loss on the left.  Word recognition was found to have been "good" on the right and "fair" on the left.  However, the precise audiological data in all of the specified frequencies was not indicated.  On remand, however, the VA audiological examiner provided the details of the audiological data obtained in October 2004 in a March 2011 supplemental VA examination report, which shows auditory thresholds greater than 26 decibels at all ratable frequencies on the left and speech recognition scores less than 94 percent on both the right and the left.  Although the October 2004 audiology note does not specifically state that speech recognition scores were obtained using the Maryland CNC Test, any doubt concerning this is being resolved in favor of the Veteran, especially seeing as though this audiological data was obtained at a VA facility.

The VA examiner did not, however, record auditory thresholds of 26 decibels or greater for at least three ratable frequencies or at 40 decibels or greater for any ratable frequency during this most recent March 2011 examination.  Speech recognition scores of less than 70 percent for the left ear and 80 percent for the right ear were obtained, but the examiner recommended these scores not be used as they were poorer than would be expected given the Veteran's puretone threshold data for both ears.  The examiner did not provide any reason for the discrepancy between the audiological data obtained in October 2004 and the audiological data obtained in March 2011, which showed apparent improvement of the Veteran's hearing loss with regards to his puretone thresholds.  

As the March 2011 VA examiner noted the Veteran complained of a "massive headache" during the evaluation, which may have interfered with his test results recorded on that date, the October 2004 audiological data was obtained for purposes of treatment, thereby increasing the reliability of his responses.  And the October 2004 audiological data was confirmed by a VA head and neck surgeon at a consultation requested by the Veteran's VA audiologist in May 2005.  So, on the whole, the Board finds that the audiological data recorded in October 2004 is more reliable than the data more recently recorded during the March 2011 VA examination.  Indeed, the VA examiner cautioned against using the March 2011 speech recognition scores for rating purposes as they were much lower than would be expected, but, as the October 2004 speech recognition scores are not as low as those recorded in March 2011, yet still justify a finding of hearing loss in accordance with 38 C.F.R. § 3.385, they may be used as a viable alternative.  Therefore, the Veteran's puretone thresholds and speech recognition scores justify a finding of left ear hearing loss disability under 38 C.F.R. § 3.385 and his speech recognition scores justify a finding of right ear hearing loss disability under this regulation as well.

His claim of exposure to excessively loud noise from weapons fire during his service with a light infantry unit are corroborated by his DD Form 214s showing service as an indirect fire infantryman.  He also earned a marksman badge with a rifle component.  He is competent to describe his noise exposure in service and his testimony is credible as it is consistent throughout the record and with the other evidence of record, such as his discharge papers showing the claimed occupational specialty.  See Grottveit, 5 Vet. App. at 93; Gardin, 613 F.3d at 1379-1380.  Therefore, noise exposure from weapons fire in service is established.  Further, his service personnel records (SPRs) document his participation in competition boxing in service, so likely trauma to his head in a more general sense than just acoustic trauma to his ears, in particular.

Lastly, in May 2005, the VA head and neck surgeon mentioned found that the Veteran's sensorineural hearing loss is likely due to a combination of trauma from boxing and loud noise exposure in service, as well as his tinnitus, for which service connection already has been granted on this basis.  As with the Veteran's tinnitus claim, this opinion constitutes competent medical evidence establishing a relationship or correlation between his hearing loss and his head and acoustic trauma in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

This opinion was given based on the history provided by the Veteran that the Board already has found to be accurate and is thereby premised on a proper factual foundation as well as an objective clinical evaluation of the Veteran, conducted for the purpose of ruling out other causes of his hearing loss.  Consequently, this opinion carries substantial probative weight.  The March 2011 VA examiner did not provide an etiological opinion and there is no other unfavorable medical evidence of record on the etiology of the Veteran's hearing loss, specifically in terms of disassociating this hearing loss from the events mentioned that occurred during his military service.  Therefore, particularly when resolving all reasonable doubt in his favor, the Board finds that his hearing loss is due to injury (namely, head and acoustic trauma) he sustained in service.

Therefore, as he has a current ratable hearing loss disability under 38 C.F.R. § 3.385, evidence showing he competitively boxed in service and was exposed to loud noise from weapons fire in service, and medical evidence establishes a link between his head and acoustic trauma in service and his current sensorineural hearing loss, service connection for this hearing loss is warranted.  Shedden, 381 F.3d at 1167; see generally 38 C.F.R. § 3.303(a).  As already explained, where the evidence of record is in relative equipoise, meaning at the very least about evenly balanced for and against the claim, all reasonable doubt material to the determination of service connection is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert, 1 Vet. App. at 53.  


ORDER

The claim of entitlement to service connection for bilateral hearing loss is granted.


REMAND

For the reasons already discussed, the AMC's August 2012 rating decision granting service connection for vitreous detachment and floaters constituted only a partial, not full, grant of the Veteran's claim for service connection for an eye disability.  This claim remains on appeal, but only to the extent it pertains to the other eye disorders that have been diagnosed, specifically, bilateral cataracts in a July 2010 private medical opinion, and right eye astigmatism, left eye mild hypermetropic astigmatism, and bilateral presbyopia more recently during the March 2011 VA compensation examination.

A supplemental medical opinion therefore must be obtained on remand with regards to the validity of the diagnosis of cataracts and the etiology of the Veteran's right eye astigmatism, left eye mild hypermetropic astigmatism, and bilateral presbyopia.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As cataracts were diagnosed by the Veteran's private optometrist in July 2010, the VA examiner must provide an explanation for its absence from the list of diagnosed eye disorders at the conclusion of the more recent March 2011 VA compensation examination to provide the Board a basis for making a determination on the presence or absence of the Veteran's claimed eye disorders.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 38 C.F.R. § 4.2.  Furthermore, while the March 2011 VA examination report indicates the Veteran's remaining diagnosis of astigmatism and presbyopia were less likely than not related to his service, and a clarifying medical opinion was obtained reiterating this opinion in August 2012, neither physician provided any explanation or rationale for the basis of this finding.  And this, not mere review of the claims file or the statement of conclusion, is where most of the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Further, any opinion provided on this issue must respond to the particular questions asked by the Board as there are special provisions pertaining to refractive errors of the eyes as congenital or development defects under 38 C.F.R. §§ 3.303(c); 4.9.  See Stefl, 21 Vet. App. at 123; see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders and imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).

Additionally, the Veteran should be asked to provide the necessary information and authorization forms to obtain his records of treatment from the optometrist who provided the July 2010 opinion, as well as any other additional evidence the Veteran would like VA to consider, and, if possible, these additional records should be obtained and considered on remand.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Lastly, any recent VA treatment records, as concerning evaluation or treatment for his eye disorders, also should be obtained.  See 38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(2).  Efforts to obtain these records shall continue until they are obtained, unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2).  

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Obtain all records of VA treatment for the Veteran's eye disorders from the VA Medical Center (VAMC) in Sepulveda, California, dated since November 2009.

Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these records as are required by this VA regulation.  The Veteran also must be appropriately notified in the event these records cannot be obtained.  38 C.F.R. § 3.159(e)(1).

2.  Ask the Veteran to identify all other medical care providers that have treated him for his eye disorders and to provide signed authorizations (completed VA Form 21-4142s) to permit VA to obtain any confidential private treatment records.  The Board is particularly interested in the records from the Los Angeles Eye Center and Clinic.  He also should be asked to submit any additional relevant records that he has in his personal possession.


Additionally, in light of the forthcoming changes to 38 U.S.C.A. § 5103A(2)(B), the AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be documented in the claims file.  The Veteran must be appropriately notified if the AMC is unable to obtain any identified records.  38 C.F.R. § 3.159(e).

3.  Upon receipt of all additional records, if possible, obtain an additional supplemental medical opinion from the examiner who performed the March 2011 VA examination and, if determined to be necessary, the physician who provided the August 2012 medical opinion.  If unavailable to provide additional comment, then have someone else comment that is equally qualified.  In this eventuality, however, the Veteran may need to be reexamined, but this is left to the designee's discretion.

All designated medical experts must review the claims file, including a complete copy of this remand, for the pertinent medical and other histories.  

Based on this review, the July 2010 diagnosis of cataracts must be addressed.  A determination of whether a diagnosis of cataracts is justified must be provided, and if the diagnosis is found to be unwarranted, the reasons for this finding must be explained in sufficient detail.  

Then, to allow for proper legal analysis of this claim, medical clarification is first needed concerning whether (a) astigmatism, (b) presbyopia, and, if it is determined that the July 2010 diagnosis is warranted, (c) cataracts are a congenital or developmental "disease" or "defect."  See Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  As a general rule of thumb, defects tend to be static in nature whereas diseases are subject to improvements and worsening.

If a "disease", an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) that each listed disorder was aggravated beyond its natural progression by the Veteran's period of active military service, including by his head trauma from boxing, as well as his resulting vitreous detachment and floaters.

If instead a "defect", an opinion is needed as to the likelihood (very likely, as likely as not, or unlikely) that each listed disorder was subject to a superimposed disease or injury during his military service, including the result of head trauma or boxing, which resulted in additional disability apart from the congenital or developmental defect, other than vitreous detachment and floaters.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If it is determined another examination is needed, the examination must include all diagnostic testing or evaluation deemed necessary, and the claims file, including a complete copy of this decision and remand, must be made available for review and consideration of the pertinent medical and other history. 

The examiner must fully discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4.  Review the medical opinion obtained to ensure it is responsive to the questions posed in this remand.  If not, take corrective action.  38 C.F.R. § 4.2; Barr, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Stefl, 21 Vet. App. at 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).

5.  Then, in light of this and all other additional evidence, readjudicate this remaining claim of entitlement to service connection for eye disability other than vitreous detachment and floaters, claimed as defective vision, including bilateral cataracts, right eye astigmatism, left eye mild hypermetropic astigmatism, and bilateral presbyopia.  If this claim for these other diagnosed disorders is denied, send the Veteran an SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.


The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


